Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(i)	Claims 1-12 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 10,194,118. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis below:
Instant app: 17/468,648
U.S. Patent 10,194,118
1. (Currently Amended) A local video conferencing device for video communication, the local video conferencing device comprising: a processor that when executing instructions stored in a memory configure the processor to receive, from a plurality of local devices having cameras, video signals associated with a plurality of local participants in a video conference; receive a framing command from a local device, of the plurality of local device, in response to an input from a participant associated with the local device; identify the participant as a speaker based on the framing command; identify a gesture associated with a participant of the plurality of participants;  automatically mix the plurality of video signals into a single output video communication stream having a layout  based on parameters input into the local video conferencing device by a user; speaker, and transmit the single output video communication stream to the plurality a local devices and to remote devices associated with remote participants of  the video conference for display.
1. Apparatus for video communication comprising: processing circuitry configured for connection to a local processing device that executes video conferencing software and for wireless connection to a plurality of mobile devices, each comprising a display and a video camera, the processing circuitry including a processor and a storage device containing instructions that, when executed by the processor, implement: a receiver that receives a plurality of video signals related to a plurality of participants in a video conference generated by the video cameras of the plurality of local mobile devices, a generator, operatively connected to said receiver, that generates an output video communication stream based on said plurality of video signals received from the plurality of local mobile devices, a transmitter that transmits the output video communication stream to said local processing device executing the video conferencing software, wherein the apparatus is configured to receive from the local processing device an output signal representing video images displayable by a display of the local processing device when executing the video conferencing software, and a sharing device that shares with the plurality of local mobile devices the output signal representing the video images displayable by the display of the local processing device, wherein the apparatus supports simultaneous use of the video cameras of the plurality of local mobile devices and does not execute video conferencing software, and wherein the apparatus is further configured to receive from the local processing device a video signal generated by a video camera associated to the local processing device, the generator being configured to generate said output video communication stream also based on the video signal received from the local processing device.


Therefore, it would have been obvious to the ordinary artisan before the effective filing date to broaden the claim to enjoy greater coverage and protection.

(ii)	Claims 1-12 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent 11,115,626. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by a representative sample of comparative analysis below:
Instant app: 17/468,648
U.S. Patent 11,115,626
1. (Currently Amended) A local video conferencing device for video communication, the local video conferencing device comprising: a processor that when executing instructions stored in a memory configure the processor to receive, from a plurality of local devices having cameras, video signals associated with a plurality of local participants in a video conference; receive a framing command from a local device, of the plurality of local device, in response to an input from a participant associated with the local device; identify the participant as a speaker based on the framing command; identify a gesture associated with a participant of the plurality of participants;  automatically mix the plurality of video signals into a single output video communication stream having a layout  based on parameters input into the local video conferencing device by a user; speaker, and transmit the single output video communication stream to the plurality a local devices and to remote devices associated with remote participants of  the video conference for display.

Claim 5 the local video conferencing device according to claim 1 wherein the single video stream represents a patchwork of moving images captured by the plurality of local mobile devices”.

1. A local device for video communication comprising: processing circuitry including a processor and a storage device containing instructions that, when executed by the processor, implement: a receiver that receives a gesture, a framing command and video signals from a plurality of local mobile devices associated with a plurality of participants in a video conference, a generator, operatively connected to said receiver, that changes a mode of generation of an output video communication stream dependent on a recognition of a speaker, among the plurality of participants, based on the framing command and the gesture, combines the video signals received from the plurality of local mobile devices into a single video communication stream representing a patchwork of moving images captured by the plurality of local mobile devices, and generates the output video communication stream based on the video signals received from a video camera of the local device and a plurality of mobile device video cameras associated with the plurality of local mobile devices to create the single video communication stream, a transmitter that wirelessly transmits the output video communication stream to a local processing device executing video conferencing software, wherein the apparatus is configured to receive from the local processing device an output signal representing video images displayable by a display of the local processing device when executing the video conferencing software, and a sharing device that shares with a screen the output signal representing the video images displayable by the display of the local processing device.


Therefore, it would have been obvious to the ordinary artisan before the effective filing date to broaden the claim to enjoy greater coverage and protection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2005/0231588) in view of  Ichihashi (US 2017/0048286 – Hereafter Ichi) or Green (US 2006/0134785).
Claims 1 and 13, Yang, via Fig. 1 and 2,  teaches a local video conferencing device and a method for executing a video conference, comprising: 
receiving, by a local video conferencing device, video signals associated with a plurality of local participants in a video conference from a plurality of local devices having cameras; (Yang: Figs. 1 and 2);
receiving, by the local video conferencing device, a framing command from a local device, of the plurality of local device, in response to an input from a participant associated with the local device; (Yang: Each of the endpoint devices 1-N may generate a component video stream VINa-VINn having a Quarter Common Intermediate Format (QCIF) frame (e.g., frames 10, 11, 12 and 13), Fig. 2, [0035].   
identifying, by the local video conferencing device, the participant as a speaker based on the framing command; (Yang: The method may include receiving a plurality of input video signals from each of the participants, [0004]);  
identifying, by the local video conferencing device, a gesture associated with a participant of the plurality of participants; (Yang does not teach gesture, Ichi teaches gesture operation, figs. 9A-9D and also a framing command as in video and audio inputs from the participant, [0132, 0137, 0142]) as well as video and audio…bidirectional call … by the live participant communication unit, [0008].  Green teaches [0050] In step 84, it is determined whether any lip movement has been recognized by the lip recognition performed in step 82. For example, the host 48 determines whether any of the lip movements of the detected speakers are recognizable in the video content 22. If any lip movement is recognized in step 84, the video processing 70 moves to step 86. If no lip movement is recognized in step 84, the video processing 70 returns to step 72, [0051] In step 86, recognized lip movement is generated. For example, the host 48 generates the recognized lip movement 26, [0051].  Here examiner maps lip movement to gesture),

automatically mixing, by the local video conferencing device, the plurality of video signals into a single output video communication stream having a layout based on parameters input into the local video conferencing device by a user; (Yang: See Figs. 1 and 2); and 
transmitting, by the local video conferencing device, the single output video communication stream to the plurality a local devices and to remote devices associated with remote participants of the video conference for display. (Yang: Fig. 1, each participant’s display is shown a composite video stream of all participants from the MCU 9, [0030-0034]). 
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Ichi or Green into the teaching of Yang for the purpose of providing the local users at each of the local conference endpoint an ability to communicate with the system by some form of gesturing. 

Claim 3. (Currently Amended) The local video conferencing device according to claim 1, wherein the layout is one of: a layout displaying the speaker only; a layout displaying the speaker in a highlighted manner and displaying the other participants in a non-highlighted manner; and a layout displaying all participants will equal emphasis.  (See Yang’s fig. 1 with the layout).
Claim 6. The local device according to claim 1, wherein the local device comprises a local processing device executing video conferencing software. (Ichi: a program written in an appropriate language on computers 71 to 74, [0152] and Fig. 12).
Claim 7. The local device according to claim 1, wherein the local device comprises a sharing device that shares with a screen the output signal representing the video images. (Ichi: content is shared and display in the screen during a live broadcast, a talk can be performed while reviewing content related to the topics of the live broadcast as a reference, [0211]).
Claim 12. The system according to claim 9, wherein the local processing device is one of a personal computer, a notebook, a laptop, a mobile phone and a tablet. (See Ichi’s Fig. 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ichi or Green and further in view of Barch et al (US 2014/0164629).
Claim 2, Yang does not teach “the local video conferencing device is configured for connection to a screen via an HDMI cable.
Barth discusses the connection is a (HDMI) cable in par. [0036].
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Barth into the teaching of Yang for the purpose of utilizing the highest quality type of cable to gain greater definition when viewing the content of the conference on the screen. This is to enhance the communication experience.


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ichi or Green and further in view of Douani et al (US 2010/0131862).
Claims 5 and 11, Ichi does not teach “wherein the single video stream represents a patchwork of moving images captured by the plurality of local mobile devices”.
Douani teaches, “this enhanced richness is made possible by creating complex multimedia objects by dynamic and intuitive encapsulation of multimedia objects in other multimedia objects: photos in novel frames, video or music clips in videogame players with an interactive interface, the whole composed into an audiovisual patchwork, [0044]”. Here examiner maps video/music clips to moving images.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Douani into the teaching of Ichi for the purpose of enriching  personal and sophisticated manner interactive multimedia websites created by people seeking to make available and to share their content. 

Response to Arguments
Applicant’s arguments with respect to the current claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651